DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “existing standpipe assembly” in Claims 10, 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochstetler (US2014/0306564 A1).

Regarding to Claim 1, Hochstetler teaches a standpipe assembly configured to connect to a starter that includes a housing, the standpipe assembly comprising:
a standpipe having first and second openings at opposite ends of a hollow passageway (Fig. 2C, Part 62, Part 66 and Part 64), wherein the standpipe, upon being connected to the starter (Fig. 2C, Part 50 is a housing of a starter Part 20), is oriented within the housing so that the standpipe drains oil through the standpipe when oil in the housing reaches an overfill level (Fig. 2C, Part 52 area, Paragraph 5, Paragraphs 19-21), and is oriented in parallel to internal oil flow in the starter to inhibit interference with the internal oil flow during operation of the starter (Fig. 2C); and
an attachment portion, wherein the attachment portion is structured to attach the standpipe assembly to the housing of the starter and prevent movement of the standpipe assembly with respect to the housing of the starter (Fig. 2D, Part 74a, Part 74b, Paragraphs 23-25).

Regarding to Claim 2, Hochstetler teaches the standpipe assembly, wherein the attachment portion attaches the standpipe assembly to the housing using an interference fit (Fig. 2D, Paragraph 18).

Regarding to Claim 3, Hochstetler teaches the standpipe assembly, wherein the attachment portion comprises one or more brackets to attach the standpipe assembly to the housing with one or more fasteners (Fig. 2D, Part 68, Paragraph 18).

Regarding to Claim 4, Hochstetler teaches the standpipe assembly, wherein the first opening of the standpipe (Paragraphs 19-21), upon the standpipe being connected to the starter, is adjacent a gravity drain port in the housing and the second opening is at the overfill level such that oil drains through the hollow passageway and out the first opening when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation).

Regarding to Claim 5Hochstetler teaches the standpipe assembly, wherein the housing includes a drain extending from a portion of the housing at the overfill level to the gravity drain port such that oil drains through the drain when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation).

Regarding to Claim 6, Hochstetler teaches the standpipe assembly, wherein the hollow passageway of the standpipe has a cross-sectional area that is greater than at least a cross-sectional area of the drain (Fig. 2C).

Regarding to Claim 7, Hochstetler teaches the standpipe assembly, wherein, upon the standpipe being connected to the starter (Fig. 2C, Part 66 area), oil runs through the hollow passageway during operation of the starter and out a gravity drain port in the housing adjacent a first opening of the standpipe (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation).

Regarding to Claim 8, Hochstetler teaches a starter comprising:
a housing that includes a first aperture to receive oil and a second aperture to allow the oil to flow out of the housing (Fig. 2C, Part 50 area); and
a standpipe assembly comprising:
a standpipe having first and second openings at opposite ends of a hollow passageway (Fig. 2C, Part 62, Part 66 and Part 64), wherein the standpipe, upon being connected to the starter (Fig. 2C, Part 50 is a housing of a starter Part 20), is oriented within the housing so that the standpipe drains oil through the standpipe when oil in the housing reaches an overfill level (Fig. 2C, Part 52 area, Paragraph 5, Paragraphs 19-21), and is oriented in parallel to internal oil flow in the starter to inhibit interference with the internal oil flow during operation of the starter (Fig. 2C); and
an attachment portion, wherein the attachment portion is structured to attach the standpipe assembly to the housing of the starter and prevent movement of the standpipe assembly (Fig. 2D, Part 74a, Part 74b, Paragraphs 23-25).

Regarding to Claim 9, Hochstetler teaches the starter, wherein the attachment portion attaches the standpipe assembly to the housing using an interference fit (Fig. 2D, Paragraph 18).

Regarding to Claim 11, Hochstetler teaches the starter, wherein the attachment portion comprises one or more brackets to attach the standpipe assembly to the housing with one or more fasteners.

Regarding to Claim 12, Hochstetler teaches the starter, wherein the first opening of the standpipe, upon the standpipe being connected to the starter, is adjacent the second aperture of the housing and the second opening is at the overfill level such that oil drains through the hollow passageway and out the first opening when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21).

Regarding to Claim 13, Hochstetler teaches the starter, wherein, upon the standpipe being connected to the starter, oil runs through the hollow passageway during operation of the starter and out the second aperture of the housing adjacent a first opening of the standpipe (Fig. 2C, Paragraphs 19-21).

Regarding to Claim 14, Hochstetler teaches the starter, wherein the housing includes a drain extending from a portion of the housing at the overfill level to the gravity drain port such that oil drains through the drain when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation).

Regarding to Claim 15, Hochstetler teaches the starter, wherein the hollow passageway of the standpipe has a cross-sectional area that is greater than at least a cross-sectional area of the drain (Fig. 2C).

Regarding to Claim 16, Hochstetler teaches a method of installing a standpipe assembly in a starter including a housing, the standpipe assembly comprising a hollow passageway having first and second openings at opposite ends and a drain (Fig. 2C, Part 62, Part 66 and Part 64), the method comprising:
aligning the standpipe assembly within the housing, wherein the hollow passageway is oriented in parallel to internal oil flow in the starter to inhibit interference with the internal oil flow during operation of the starter (Fig. 2C);
positioning the standpipe assembly within the housing of the starter (Fig. 2C), wherein the drain of the standpipe is adjacent a gravity drain port in the housing and the first opening and second opening are located at or below an overfill level such that oil drains through the standpipe and out the drain when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation); and
securing the standpipe assembly to the housing (Fig. 2D, Part 74a, Part 74b, Paragraphs 23-25).

Regarding to Claim 17, Hochstetler teaches the method, wherein securing the standpipe assembly comprises using an interference fit with the housing to secure the standpipe assembly (Fig. 2D, Paragraph 18).

Regarding to Claim 18, Hochstetler teaches the method, wherein securing the standpipe assembly comprises connecting one or more brackets of the standpipe assembly to the housing with one or more fasteners (Fig. 2D, Part 68, Paragraph 18).

Regarding to Claim 20, Hochstetler teaches the method, wherein the starter housing includes a drain extending from a portion of the housing at the overfill level to the gravity drain port such that oil drains through the drain when oil in the housing reaches the overfill level during servicing of the starter (Fig. 2C, Paragraphs 19-21, the examiner considered all the drain port would at least partially affected by gravity, especially Part 54 area, and can be considered as a gravity drain port under the broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler (US2014/0306564 A1).

Regarding to Claim 10, based on the examiner’s best understanding, Hochstetler teaches a starter, wherein the standpipe assembly is attached to the housing of the starter that also includes an existing standpipe assembly, such that the standpipe assembly provides a dual path for oil to drain out of starter when oil in the housing reaches the overfill level during servicing of the starter [Since the applicant fails to show how an existing standpipe assembly be attached to a starter, the examiner considered the limitation can be interpreted there are more than one standpipe assembly for each starter.  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate any specific purpose for the limitations.  Therefore, the examiner considered the limitation is mere “Duplication of Parts” with no patentable significance (MPEP, 2144.04(VI)(B)).  Hochstetler is silent about the limitation, but the reference teaches a standpipe assembly to control the oil level of a starter (Paragraph 3) and further opens the possibility of various changes (Paragraph 28).  Therefore, one with ordinary skill in the art would understand and consider to use more than one standpipe assembly for a starter in order to control the oil level of a starter (Paragraph 3).]

Regarding to Claim 19, based on the examiner’s best understanding, Hochstetler teaches a method, wherein the method of installing the standpipe assembly includes retrofitting the standpipe assembly to the housing, which also includes an existing standpipe assembly, in order to provide a dual path for oil to drain out of starter when oil in the housing reaches the overfill level during servicing of the starter [Since the applicant fails to show how an existing standpipe assembly be attached to a starter, the examiner considered the limitation can be interpreted there are more than one standpipe assembly for each starter.  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate any specific purpose for the limitations.  Therefore, the examiner considered the limitation is mere “Duplication of Parts” with no patentable significance (MPEP, 2144.04(VI)(B)).  Hochstetler is silent about the limitation, but the reference teaches a standpipe assembly to control the oil level of a starter (Paragraph 3) and further opens the possibility of various changes (Paragraph 28).  Therefore, one with ordinary skill in the art would understand and consider to use more than one standpipe assembly for a starter in order to control the oil level of a starter (Paragraph 3).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laycock (US4589524A) teaches a standpipe assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747